UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6999



VISTON SHYROCK MARTIN,

                                             Petitioner - Appellant,

          versus


WARDEN, KEEN MOUNTAIN CORRECTIONAL CENTER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:07-cv-00067-jlk)


Submitted:   November 19, 2007            Decided:   December 6, 2007


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Viston Shyrock Martin, Appellant Pro Se. Karri B. Atwood, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Viston   Shyrock   Martin    seeks   to   appeal     the     district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.   The order is not appealable unless a circuit justice or

judge   issues   a   certificate   of    appealability.         See    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.       See    Miller-El     v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Martin

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal. Additionally,

we deny Martin’s motion for appointment of counsel.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                   - 2 -